GREG       A B B O T T




                                               August 6,2007


The Honorable Steven M. Hollis                          Opinion No. GA-0560
Jasper County Criminal District Attorney
121 North Austin Street, Room 101                       Re: Whether the Justice Court Technology Fund
Jasper, Texas 7595 1                                    may be used to purchase technology equipment
                                                        and to provide training for constables
                                                        (RQ-0569-GA)

Dear Mr. Hollis:

         You ask whether Jasper County's Justice Court Technology Fund ("Fund"), created under
article 102.0173, Code of Criminal Procedure, may be expended on a computer for a constable.' See
TEX.CODECRIM.PROC.ANN. art. 102.0173 (Vernon 2006). You also ask whether the Fund may
be expended on continuing education and training for a constable. See Request Letter, supra note
1, at 1. You inform us that a justice of the peace asked the commissioners court to purchase desktop
computer systems for his office and for the office of the constable serving the same county precinct.
See id. The justice of the peace proposes that the Fund be used to pay for both computers. See id.

I.      Article 102.0173, Code of Criminal Procedure

         Article 102.0173 requires a county commissioners court to establish a justice court
technology fund from fees paid by defendants convicted of a misdemeanor offense in justice court.
See TEX.CODECRIM.PROC.ANN.art. 102.0173(a), (c) (Vernon 2006). Subarticle (d) limits the use
of a justice court technology fund:

                 (d) A fund designated by this article may be used only tofinance:

                         (1) the cost of continuing education and training for justice
                 court judges and clerks regarding technological enhancements for
                 justice courts; and

                       (2) the purchase and maintenance of technological
                 enhancements for a justice court, including:


         'See Letter from Honorable Steven M. Hollis, Jasper County Criminal District Attorney, to Honorable Greg
Abbott, Attorney General of Texas, at 1 (Feb. 8, 2007) (on file with the Opinion Committee, also available at
http:l/www.oag.state.tx.us) [hereinafter Request Letter]; see also Memorandum attached to Request Letter fkom
Honorable Mark W. Allen, Jasper County Judge, to Honorable Steven M. Hollis, Jasper County Criminal District
Attorney (Feb. 7,2007).
The Honorable Steven M. Hollis - Page 2              (GA-0560)



                            (A) computer systems;

                            (B) computer networks;

                            (C) computer hardware;

                            (D) computer software;

                            (E) imaging systems;

                            (F) electronic kiosks;

                            (G) electronic ticket writers; and

                            (H) docket management systems.

Id. art. 102.0173(d) (emphasis added).

       In construing a statute, one looks "first to the 'plain and common meaning of the statute's
words."' State ex re1 State Dep 't of Highways & Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 327
(Tex. 2002) (quoting Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864,865 (Tex.
1999)). "If a statute's meaning is unambiguous, we generally interpret the statute according to its
plain meaning.?' Id.

        A Texas court of appeals has found the terms "only" and "purely" to be synonymous with
the term "exclusively." See Standard Oil Co. v. State, 142 S.W.2d 519, 522 (Tex. Civ.
App.-Eastland 1940, writ ref d); see also WEBSTER'SUNIVERSALCOLLEGEDICTIONARY                      555
(1997) (term "only" is defined to mean "without others or anything further; alone; solely; exclusively
. . . ). And the term "finance" has been construed to mean "to raise or provide funds or capital for"
      .'?


or "to furnish with necessary funds." Jordan v. State, 816 S.W.2d 89'92 (Tex. Crim. App. 1991)
(quoting WEBSTER'SNINTHNEW COLLEGIATE             DICTIONARY    463 (1985)); see also WEBSTER'S
UNIVERSAL    COLLEGE   DICTIONARY   30 1 (1997) (defining finance to mean "to supply with money or
capital; obtain money or credit for").

        Thus, in accordance with the plain language of article 102.0173(d), the Fund may be used
exclusively to provide funds or capital for (1) the cost of certain continuing education and training
for justice court judges and clerks, and (2) the purchase and maintenance of technological
enhancements for a justice court.

11.         Analysis

            A.   Computer for Constable

       Any computers and other technological enhancements purchased under article 102.0173(d)
must be for the benefit of the justice court. You argue that "constables, although a separate office,
The Honorable Steven M. Hollis - Page 3              (GA-0560)



have traditionally been treated as an extension of justice courts." Request Letter, supra note 1,
at 1. Thus, you suggest, the Fund may be used to purchase a computer for a constable because of
that office's relationship to the justice court. Id.

        We disagree with your conclusion, while recognizing that a constable has certain statutory
duties related to the justice court. For example, he is required to attend each justice court held in
the precinct. See TEX.LOC.GOV'TCODEANN. 5 86.021(e) (Vernon Supp. 2006). A constable
may also perform duties related to calling a jury for the justice court. See TEX.GOV'TCODEANN.
$5 62.004(a) (Vernon Supp. 2006) ("The district clerk and the sheriff or any constable of the county
shall draw the names of the prospective jurors for a justice court. . . ."); .012(b)(2) (Vernon 2005)
(the sheriff or constable shall receive the list of jurors to be summoned for a justice court jury);
.412(c) (authority of justice of the peace to command the sheriff or constable to immediately
summon additional persons for jury service). The constable must serve process directed to him by
any lawful officer, including a justice of the peace. See TEX.LOC.GOV'TCODEANN. 5 86.021(a)
(Vernon Supp. 2006); see also TEX.R. CIV.P. 536 (any sheriff, constable, or other person authorized
by law may serve process for justice court). Further, we recognize constables may, in the exercise
of some duties, be an integral part of the judicial process. See Byrd v. Woodrug 891 S.W.2d 689,
707 (Tex. App.-Dallas 1994, writ denied); see also Merritt v. Harris County, 775 S.W.2d 17,23
(Tex. App.-Houston [14th Dist.] 1989, writ denied) ("[Constables] are considered under the control
of the court in enforcing a court order.")

       The constable's role in relation to the justice court does not, however, mean that a constable
is equivalent to the justice court. See Merritt, 775 S.W.2d at 23 ("As officers of the court,
[constables] are under a duty to execute process and are not a tribunal to determine doubtful
questions offact.") (emphasis added); see also Belcher v. Cassidy Bros. Live-Stock Comm 'n Co., 62
S.W. 924,925-27 (Tex. Civ. App.-Fort Worth 1901, writ denied) (court could not order sheriff or
constable to exercise judicial power necessary to partition commingled cattle).

         The office of constable is autonomous, distinct from the office of justice of the peace. A
constable is elected to a constitutionally established office and his statutory duties to serve process
and attend the justice court are conferred upon him and not on the justice court. See TEX.CONST.
art. V, 5 18(a) (providing for the election of one constable in each precinct of each county for a term
of four years); see also TEX.LOC.GOV'TCODEANN.5 86.021(a), (e) (Vernon Supp. 2006). Even
in serving process a constable may exercise some discretion. See TEX.LOC.GOV'TCODEANN.
5 86.022 (Vernon 1999). A constable is moreover a peace officer with the attendant authority and
responsibilities of that office. See TEX.CODEC m . PROC.ANN.art. 2.12(2) (Vernon Supp. 2006);
see also Vondy v. Comm 'rs Ct., 714 S.W.2d 417,421 (Tex. App.-San Antonio 1986, writ ref d
n.r.e.). Thus, he has duties unrelated to the justice court, which require him to exercise his official
discretion. See Carpenter v. Burner, 797 S.W.2d 99, 101 (Tex. App.-Waco 1990, writ denied).

         As we have determined, a constable is not a mere extension of the justice court and a
constable's relationship to the justice court is not sufficient to authorize expenditures from the Fund
for the constable. We do not, however, rule out the possibility that a computer for a constable might
in some circumstances serve as a technological enhancement for a justice court. Whether it would
The Honorable Steven M. Hollis - Page 4             (GA-0560)



serve such a purpose in this particular instance is a question of fact that the commissioners court
must determine in the first instance and is not appropriately resolved in the opinion process. See
TEX. CODEC m . PROC.ANN. art. 102.0173(e) (Vernon 2006) ('justice court technology fund is
administered by or under the direction of the commissioners court); Tex. Att'y Gen. Op. No.
GA-0533 (2007) at 5 (explaining that resolving questions of fact is not appropriate for the opinion
process).

        B.    Continuing Education and Training for Constable

        We next consider whether the Fund may be used to pay for continuing education and training
for constables. According to the plain language of subarticle (d), expenditures for specific training
and educational costs can be made only for the benefit of "justice court judges and clerks." TEX.
CODECM. PROC.ANN. art. 102.0173(d)(l) (Vernon 2006). A justice of the peace serves as the
justice court judge. See TEX.CONST.art. V, 5 18; TEX.GOV'TCODEANN.$5 27.001-.059 (Vernon
2004 & Supp. 2006); see also Bunker v. State, 177 S.W. 108, 113 (Tex. Crim. App. 1915) ("The
court held by the justice of the peace under authority of the Constitution and laws of this state, is
known and generally called the 'justice court'. . . ."). Justice court clerks are those designated as
such pursuant to Government Code section 27.056. See TEX.GOV'TCODEANN. 5 27.056 (Vernon
2004). Because the office of constable is neither a justice of the peace nor a justice court clerk, the
Fund may not be expended for a constable's continuing education and training.
The Honorable Steven M. Hollis - Page 5           (GA-0560)



                                     S U M M A R Y

                       The Justice Court Technology Fund established under Code
              of Criminal Procedure article 102.0173 may be used only for
              technological enhancements for the justice court and continuing
              education and training for justice court judges and clerks regarding
              technological enhancements. Whether the purchase of a computer for
              a constable serves as a technological enhancement for the justice
              court is a fact question to be determined by the commissioners court
              in the first instance. The Fund may not, however, be used to finance
              continuing education and training for a constable.




                                            ~ t t o r n w e r aof
                                                                l Texas


KENT C. SULLIVAN
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Susan Garrison
Christy Drake-Adams
Assistant Attorney Generals, Opinion Committee